Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 17, 2022

                                    No. 04-21-00492-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                 Michael David SEGURA,
                                         Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 605001
                       Honorable Rosie S. Gonzalez, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Luz Elena D. Chapa, Justice
              Lori I. Valenzuela, Justice

     The panel has considered the appellee’s motion for rehearing, and the motion is hereby
DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court